Order of the Appellate Term of the Supreme Court of the State of New York, First Department, entered on or about October 8, 2003, affirming an order of the Civil Court, New York County (Carol Edmead, J.), entered June 7, 2001, which sustained the traverse and dismissed the complaint, unanimously affirmed, without costs.
Insofar as plaintiffs arguments bear on issues properly before us, they are unsupported by the record. Concur—Tom, J.P., Friedman, Nardelli, Sweeny and Malone, JJ. [See 2003 NY Slip Op 51326(U) (2003).]